PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/174,993
Filing Date: 6 Jun 2016
Appellant(s): Fink, Wolfgang



__________________
Randy R Schoen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/6/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The rejection made over 35 USC 101, in the Office action dated 12/8/2020 from which the appeal is taken is being maintained by the examiner.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection made under 35 USC 103(a) over Cho in view of Mack is withdrawn.

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-19, 21-25 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps and mathematic concepts without significantly more for the reasons of record. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite a system, and a process.
(2A)(1) The claims recite an abstract idea of managing stress through evaluating pattern data comprising a plurality of respiratory data represented as waveforms, averaging the waveforms, selecting a portion of the timeframe and corresponding respiratory waveform, and providing a notification and real-time “feedback” “prompting respiration modification of the subject to adjust the monitored stress level…” (Claim 1). "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). 
Claims 1 and 10 are independent, one a process, one a system, both having similar limitations to the steps performed.
	Mathematical concepts recited in claims 1 and 10 include: 
“averages the plurality of respiratory waveforms to generate a mean waveform in the time domain” (mathematic process of averaging waveform data).
Mental processes recited in claims 1 and 10 include:
	“evaluates at least a portion of the received data over a time domain, where the portion of the data evaluated over the time domain comprises a plurality of respiratory waveforms each of the plurality of waveforms associated with associated with a different cycle of the received data;” (mental step of judgement of information);
 “selects a time domain pattern based on an error comparison with the mean waveform, where the selected time domain pattern is a breathing pattern for the subject that comprises a 
	Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). 
	Claims 1 and 10 recite an additional element that is not an abstract idea: “one or more sensors used for monitoring a stress level of a subject, the one or more sensors wearable by the subject;” for the purpose of receipt of data collected by the sensors.
	This “sensor” does not implement the abstract idea.  Combining the “sensor” with the abstract idea neither limits the structure of the “sensor”, nor does it impose any limitations on how the abstract idea is performed.  Hence, its inclusion in the claim only generally links the abstract idea to a highly generic technological environment: apparatuses that measure a stress level or associated physical condition, that can be detected by the sensor and can be expressed over a time domain. (see MPEP 2106.05(h)).
Using the sensors above to “receive data” is a data collection step, which is merely present to provide data for the judicial exception.  Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the 
	Claim 1 also recites the additional non-abstract elements of computer system related elements:  “a memory element”, a processor”, “processor circuitry”.  Claim 10 further provides “a mobile platform” “memory” “a processor” and a “user interface”. 
	The claims do not describe any specific computational steps by which the computer elements (“memory”, “processor”, “circuitry”, “mobile platform”, or “user interface”) perform or carry out the abstract idea.  The claims require only the use of a generic mobile computer or platform to perform the functions (“executing instructions” as in the claims) that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a general purpose computer, or mobile platform and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f))
	Claims 1 and 10 provide the non-abstract limitation output limitation of “generating a stress notification regarding the selected time domain pattern, the stress notification comprising feedback prompting respiration modification of the subject to adjust the monitored stress level of the subject and in response to a detected change in the monitored stress level based on subsequent data received via the one or more sensors, generating real-time or near real-time feedback regarding effect of the modification of the monitored stress level of the subject the feedback comprising an indication in the change in the stress level.”  
	Merely generating a notification as the output of the results of the abstract idea is akin to the well settled Flook, wherein triggering alarms and setting alarm limits were not seen to provide a real world, practical application.  No action is actually taken in this limitation to modify a condition of the subject; it only works the second half of the limitation if it happens to prompting the subject or user to modify their behavior is not a positive active limitation of that behavior. It encompasses merely displaying a result on the display element of the computer or mobile platform. The feedback has no specific form or requirement of subsequent action.  Should no modification of the respiration of the subject occur, the limitation to “real-time or near-real-time feedback” regarding effects of the modification will not occur.  Further, is not a positive active step requiring modification.  If the subject chooses not to modify their respiration, there is no real-time feedback to provide as there is no change to report.  No specific, unusual, or nonroutine instruction to be performed to reduce the stress and thereby change the respiration waveform is set forth and executed. Further, as an output step, a step of prompting a “respiratory modification” stress due to unfavorable respiratory waveforms is detected would be a completely predictable step. The limitation “in response to a detected change” is not a positive active step which means the change happened or must happen.  This limitation fails to provide integration into a practical application.
Dependent claims 5-9, 14-17, 21-23 recite additional abstract elements. Additional abstract elements cannot provide integration to a practical application, as they are a part of the judicial exception.
Dependent claims 2, 3, 11-13, 18-19, 24-25 add non abstract elements of limitations to the sensors, the computer system or the mobile platform.  Adding display elements, mobile communication, and control of breathing apparati does not affect how the judicial exception is carried out, merely how the results are displayed or how the results direct further equipment.  As above, limitations to the sensors, computer and/or platform do not affect how the abstract idea is performed, nor does the performance of the abstract idea affect these elements.  These limitations fail to provide an integration into a practical application. 
may provide a practical application should the nature of the control be more specifically recited and connected to a particular result.  For example, if the “real-time feedback regarding the effect of the modification of the monitored stress level, the feedback comprising an indication of the change in the stress level,” as in claim 1, indicates that the effect of the modification is that the stress level is high, what specific action is controlled, or changed in the breathing apparatus?  If the feedback indicates no change in stress level, an increase in stress level, a decrease in stress level, etc. the claim must clearly link an effect of the change in stress level with a particular action by the controller to control the breathing apparatus.  Currently, the limitation is completely generically recited and fails to provide a practical application of the judicial exception.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the generically described “sensors” or sensors that are “wearable by the subject” constitutes no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(h)).  Further, the specification sets forth at [020] that commercially available sensors such as the Zephyr BioPatch are suitable for use in the invention.  Figure 1A-B element 103 illustrates the commercially available, routine, well understood and 
Using the sensors above to “receive data” is a data collection step, which is merely present to provide data for the judicial exception. All of these routine, general purpose sensors described above are useful in the collection of stress level data, in as far as it is defined through collecting respiratory waveforms, over a time period. Mere data gathering in conjunction with a judicial exception so that the information can be analyzed has been determined not to provide significantly more, as in CyberSource v Retail Decisions, Inc (MPEP 2106.05(g)). Similarly the collection of data for the purpose of “creating electronic records, track multiple transaction and issue simultaneous instructions” using generically recited computer hardware has been shown to be insufficient to provide an inventive concept in Alice Corp. MPEP 2106.05(B). As such, limitations to sensors, and similar additional limitations for the purpose of data gathering to be acted upon by the judicial exception are well understood, routine and conventional in the art of 
	With respect to the computing elements: the instructions to implement the abstract idea using a general purpose computer or generic mobile platform are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). As previously established the specification notes that the general purpose computer comprising the processors, circuitry, user interfaces, storage, memory, and mobile platforms, etc are all completely well understood, routine and conventional elements. (See paragraphs [0065-0067, 0074-0077, 0082], ). Further, the art cited Cho (US 2013/0204146 A1) and Mack et al (US 2005/0124864 A1) each disclose the same general purpose computing elements for detecting respiratory waveforms- indicating these structures were indeed routine, well understood and conventional elements and cannot provide more than the abstract idea. The computing elements do not provide a non-routine or nonconventional interaction with the judicial exception.  The computing elements are described at a high level of generality and are each acting consonant with the way they were designed.
	With respect to the generation of a notification, the output step, with or without real-time feedback, is also insufficient to provide significantly more than the abstract idea.  Providing a notification is well settled as insufficient to provide significantly more than the abstract idea, as in Flook.  Whether real-time feedback is provided, is a part of that notification.  “Notification” as an action encompasses simply displaying the output on a conventional display element.  No nonroutine or unexpected step is required to be performed by this step.  Features of notification are provided through the routine, general purpose computers or mobile elements, using the display, audio, or data transfer features regularly present in general purpose computers. The not always performed.  The sensors must first detect a change in the monitored stress level before any feedback can be generated.  If not change occurs, no feedback is provided.  The prior art, represented by Cho (US 2013/0204146 A1) and Mack et al (US 2005/0124864 A1), each disclose output steps encompassing the same notifications, for the same reasons: in response to respiratory waveform data, and directing a subsequent action: to prompt a modification of the respiration pattern, and to provide feedback if a change is detected, in a form which indicates the change.  As such these notifications are routine, well-understood and conventional, previously known to the computer industry, as well as the biosensor industry, recited at a high level of generality, and cannot provide significantly more than the abstract idea. MPEP 2106.05(f).
	In combination, the collection of data using sensors, receiving that data from the sensors and analyzing them using a general purpose computer or general mobile platform, then notifying the user as to the results of the analysis is completely routine, well-understood and conventional.  The claim presents no unconventional or non-routine step or element.  Each of the additional elements, alone or in combination, and in combination with the judicial exception are acting in the way in which they was designed- to collect data, to receive the collected data, to analyze the data according to the abstract idea, and to “notify” or provide one or more output results to the not the same as the decision in BASCOM, which found nonroutine elements in combination. These elements simply append well-understood, routine and conventional activity, previously known to the industry, at a high level of generality.  The claim does not clearly provide an improvement to any technology. It does not improve the functioning of a computer. MPEP 2106.05(a). It does not require a specific machine. (MPEP 2106/05(b). It does not provide a particular transformation. (MPEP 2106.05(c).) It does not require a specific interaction with a computer structure as in Enfish.  It does not automate something previously unable to be automated as in McRo.  The combination of elements fails to provide non-routine or non-conventional combination of elements as in BASCOM.  Proof of the routine combination of elements has been provided by the disclosure in the specification, and the prior art Cho and Mack, meeting the requirements of Berkheimer.
The dependent claims have been analyzed under step 2B. 
Dependent claims 5-9, 14-17, 21-23 recite additional abstract elements. Additional abstract elements cannot provide the inventive concept, as they are a part of the judicial exception.
Dependent claims 2, 3, 11-13, 18-19, 24-25 provide additional non-abstract limitations to the sensors, the computer system or the mobile platform.
 Claims directed to aspects of data gathering, or the data gathered cannot provide significantly more than the judicial exception as they merely provide the material used by the judicial exception.  MPEP 2106.05(g) None of the dependent claims drawn to further system or computing parts provide significantly more than the abstract idea as they are merely generically recited computing elements acting in the manner in which they were designed.
may provide  an inventive concept should the nature of the control be more specifically recited and connected to a particular result.  For example, if the “real-time feedback regarding the effect of the modification of the monitored stress level, the feedback comprising an indication of the change in the stress level,” as in claim 1, indicates that the effect of the modification is that the stress level is high, no specific action is controlled in the claim, no specific change in the breathing apparatus is recited. The feedback could take many forms such as an indication of no change in stress level, of an increase in stress level, of a decrease in stress level; the claim must clearly link a specific effect of the change in stress level with a particular action by the controller to control a particular activity of the breathing apparatus.  Should this specific limitation be found to be non-routine, it may then provide the inventive concept.  Currently, the limitation is completely generically recited and fails to provide an inventive concept.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea, without integration into a practical application and lack an inventive concept.  Therefore the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


(2) Response to Argument
Applicant’s arguments against the rejection made under 35 USC 101 have been carefully considered but remain not persuasive.  
	Applicant’s arguments that the claims are not directed to an abstract idea are not persuasive.  The Examiner clearly identified each abstract limitation of the independent claims, and how it falls within the current guidelines for abstract ideas according to MPEP 2106.  With respect to the mathematical concepts found in claims 1 and 10, a waveform is a graph of measurements of a characteristic over a measured time period.  This is a mathematical concept and an abstract idea.  Averaging waveforms is a step of mathematically taking the average of the series of data points at each timepoint, and graphing the result.  This is a mathematic concept and abstract idea.  The steps listed as mental processes each perform a judgement of data, or select data according to a judgement of an error comparison.  Evaluation, selection and comparison with a calculated error are each steps which fall within the mental process categories. Each additional limitation other than an abstract limitation was also identified and analyzed to determine whether that additional limitation integrates the judicial exception into a practical application.  In claim 1 these are the steps of receiving data through the sensors, executing instructions using computing elements, and the output step of generating a notification.  The additional limitations in combination, and in the claim as a whole, were analyzed to determine whether the additional limitations integrate the judicial exception into a practical application.  Finally, the additional limitations were individually and in combination with the judicial exception and the claims as a whole were analyzed to determine whether they provide significantly more than the judicial exception.  At each step the additional limitations were found 
	MPEP 2106.04(a)(2), subsection I, defines one category of abstract ideas as mathematical concepts, mathematical relationships, mathematical formulas or equations and mathematical calculations. A waveform is a graph of data measurements received from sensors over a particular time period.  “averaging” or obtaining “the mean” of the collected waveforms is a mathematical concept of calculating the average (or the mean) of each measurement of the characteristic at each time point over the time period and creating a graph of these averaged measurements: the average waveform.  The Supreme Court’s rationale for identifying these "mathematical concepts" as judicial exceptions is that a ‘‘mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673), and thus ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’ Flook, 437 U.S. at 594, 198 USPQ at 199. More recent opinions of the Supreme Court have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l. (MPEP 2106.04) 
	The fact that an equation is not listed in the claim is not sufficient argument against the identification of a mathematic concept.  MPEP 2106.04 notes: “a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams... See, e.g., SAP America, Inc. v. InvestPic, LLC, (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., (holding that claims to a ‘‘process of organizing information through Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
	Similarly, MPEP 2106.04)(I)(C) notes: “A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”
	With respect to the limitations determined to recite mental processes: The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc.,. As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" (citing Gottschalk v. Benson). MPEP 2106.04(III).
	For example, in Mortgage Grader, the patentee claimed a computer-implemented system and a method for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The Federal Circuit determined that both the computer-implemented system and method claims were directed to "anonymous FairWarning IP, (identifying both system and process claims for detecting improper access of a patient's protected health information in a health-care system computer environment as directed to abstract idea of detecting fraud).
	The steps in the claims identified as mental processes do not require any process which the human mind is not equipped to perform, be it alone in the human mind, with a pen and pencil, in a computing environment, or using a computer as a tool.  MPEP 2106.04(III)(A-C).  For example, the claims in SiRF Tech required a GPS receiver; SRI Int’l requires specific network monitors and network packets; Synopsis required a complex multi-step encryption of data for computer communication.  These elements are not present or possible in the human mind, as the human mind is not equipped with a GPS receiver, or a computing network.  No modified computer structures such as self-referential tables, neural networks, artificial intelligence are present in the claims.  (See SRI Int’l (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"));  A claim can recite a mental process when it is directed to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind Electric Power Group v. Alstom, S.A.  
	In claim 1, the step of “evaluating at least a portion of the received data…” is performed by the human mind by looking at the data for a selected time domain, and observing the waveform characteristics.  No other step is required here. No element is recited for which the human mind is not equipped.  The step of “selects a time domain pattern based on an error 
	Applicant makes a statement that “generating a stress notification…to adjust the monitored stress level…” cannot be performed in the human mind (p6 of the response).  This is an incorrect analysis of the rejection.  This additional limitation of the claim is not identified as a mental step.  It is identified as a routine output function performed by the computer elements, sensors, displays, audible elements, etc.  
	With respect to the arguments regarding Diehr, the rejected claims do not recite a physical transformation such as molding and curing raw rubber: “the claim in Diehr recited specific limitations such as monitoring the elapsed time since the mold was closed, constantly measuring the temperature in the mold cavity, repetitively calculating a cure time by inputting the measured temperature into the Arrhenius equation, and opening the press automatically when the calculated cure time and the elapsed time are equivalent. 450 U.S. at 179, 209 USPQ at 5, n. 5. These specific limitations act in concert to transform raw, uncured rubber into cured molded rubber.” (MPEP 2106.05(h)) No such limitations exist in the rejected claims.  
	With respect to the argument in the claims that the averaging of the waveforms, and selecting a time domain are somehow not a mathematical concept, and are not the point of the invention, these arguments are not persuasive.  A common definition of a waveform is: “noun: the shape of a wave; a graph obtained by plotting the instantaneous values of a periodic quality 
	“Extraction of a respiratory signal is often performed using a feature-based technique, which extracts a time series of beat-by-beat feature measurements. Figure 26.5 shows the steps involved… Beat detection was performed in the ECG using a QRS detector based upon the algorithm of Pan, Hamilton and Tompkins, and in the PPG using the Incremental-Merge Segmentation (IMS) algorithm. Fiducial points, such as R-waves and pulse-peaks, and Q-waves and pulse troughs, were identified for each beat. Three feature measurements were then extracted from these fiducial points on both the ECG and PPG waveforms as illustrated in Fig. 26.6…

RR estimation from the ECG and PPG was performed in both the frequency and time domain using the Fourier analysis and breathing cycle detection techniques used to estimate the reference RRs…”

These are clearly mathematical calculations, using particular algorithms, to estimate a respiratory waveform and a respiratory rate.  These mathematical concepts are not incidental to the performance of the method.  These very measurements and calculations are required and form the basis of the information analyzed in order to identify a non-standard stress condition represented by a respiratory waveform which widely differs from the mean waveform.  
	With respect to the argument that the claims provide “specific steps” that provide feedback for control and management of the stress level, Applicant is invited to point out the specific steps which the feedback directs that must happen to manage the stress level.  In claim 1, “generating a stress notification” does not require any particular identified waveform, or dataset what must be changed by the subject to modify a respiration waveform representing a stress level.  No particular stress levels are defined and no particular waveforms are linked to any particular stress level.  No reference level or reference waveform is provided which would represent a “normal” or “non-stress” condition, beyond perhaps the mean waveform.  There are no specific steps of what the subject should actually do to modify the stress level.  There is no linkage between a particular stress level and a particular action to be performed.  The claim does not indicate or recite how many levels of stress are to be discriminated, and what the differences would be in any prompted modification.  Merely detecting a change in stress level based on subsequent data received is insufficient to provide the information required.  The final feedback “indicating a change” is merely displaying a data value, a number, a graph, a symbol, or generating an audible tone.  Claims 1 and 10 do not recite specific steps as to how to prompt a respiration modification in behavior of a subject to adjust the stress level.  Claims 1 and 10 do not set forth specific steps to detect a resulting change.  Claims not provide specific steps as to what the real-time feedback is to comprise other than an “indication of the change” and do not set forth what happens as a result of this indication.  
	With respect to applicant’s arguments regarding a specific interaction of the method with a computer structure, those arguments are not persuasive and not germane.  The issue is that the data does not require particular data structures such as self-referential tables as in Enfish, or a specific claimed type of processor or set of processors such as multi-core processors, or using a specifically recited interaction requiring equipment such as a GPS receiver. These methods are not integrated into a computer environment.  They do not comprise network packets, complex data encoding for computer communication, or other integral elements.   Merely reciting the limitations of the abstract ideas as the “interaction” with the computer is insufficient. These steps were already described as mental processes or mathematic concepts all which can be performed by the human mind- the antithesis of being integrated to a computer environment.  
	With respect to applicant’s arguments that data from sensors cannot be collected in a human mind, Applicant’s arguments are not persuasive and not germane.  The step of receiving data from sensors is identified as an additional limitation of a data gathering step, outside of the judicial exception and not a mental step.  Even if it were identified as a mental step, receiving a report or display of measurement data from a sensor by looking at it with the human eye and remembering it, or writing it down in a spreadsheet, then graphing it, could be done in the human mind, with a pen and paper or in a computing environment.  Even averaging a series of measurement numbers over the selected time domain can be simply performed without specialized computers.  The claim does not set forth any collected data that requires a specialized computer structure, or a specialized computer element. Any routine, commercially available generic computing system would be adequate to carry out the limitations of the exception(s) and Gottschalk v. Benson “‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle.”).
	With respect to the arguments regarding a practical application, the claims fail to provide specific steps outside of the judicial exception or in combination with the judicial exception which provide specific management of stress levels.  No claim limitation provides positive active method steps as to what must be done by the subject to modify respiration or affect a stress level.  No specific steps of adjusting any stress condition are linked to any particular received data, waveform, or calculated value. With respect to the arguments that “prompting a respiration modification of the subject” provides a practical application is not sufficient.  The MPEP notes: “The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s).”  With respect to whether the limitation has more than a nominal relationship to the exceptions, the examiner notes that This “action” in the independent claims is not specific: it sets forth no particular step to perform, it identifies no ways to prompt respiratory modifications with any particularity, it does not actually require a particular set of steps or actions which might perform the function of “prompting a respiratory modification.   
	With respect to applicant’s arguments regarding a specific technical solution to a known problem, applicant’s arguments are not persuasive.  The claims set forth the analysis of respiration waveforms received from sensors worn by a subject.  After the analysis, a “stress notification” is generated “comprising feedback prompting respiration modification of the subject to adjust the monitored stress level of the subject” but what those modifications are, is not set forth.  No specific action is performed to adjust the stress level.  The final clause of the claim is “in response to a detected change” but does not set forth what has led to that change.  No specific action is performed to adjust a respiration waveform of the subject in any way.  Therefore the claims do not set forth a specific technical solution: they leave the actual steps for modification completely without any specificity or structure.  
	With respect to the arguments alleging a nonroutine combination of elements or nonconventional step, those arguments are not persuasive.  No additional element of the claims was shown to be non-routine, and all additional elements are acting consonant with how they were designed to behave. The same steps have been routinely performed in the prior art, as evidenced by the cited prior art documents (Cho, Mack) which recite steps of producing or receiving the same type of data, from the same types of sensors, as well as generating the same type of notifications, an output of a result, using the same computer elements or mobile platforms (Cho, Mack). In combination, receiving data to a computer from a sensor, using the computer to analyze the data, then using the computer to display a result to notify the user of a condition are all completely routine, well understood and conventional.  The sensors act completely in the way they were designed to act.  The computer system acts exactly as a general purpose computer is intended to act.  Analyzing data is the judicial exception/ abstract idea and displaying the results as a notification of output is a routine function of a computer system.  As such they are a conventional use of sensor and computing technology.
	The additional limitations in the claims do not clearly recite an improvement to any technology. An improvement, non-routine step or nonconventional element cannot be found in the judicial exceptions alone. “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC” additional limitations were considered both alone and in combination to determine whether they provide “significantly more” than the judicial exception. The alleged improvement in stress level modification does not provide an improvement to the sensors.  The alleged improvement in stress level modification does not provide an improvement to the computer or mobile platform.  The alleged improvement in stress level modification does not require a non-conventional interaction with a specific element of the computer, as in Enfish.  The alleged improvement does not improve a technology by enabling the automation of a task which previously could not be performed as in McRo.  No nonroutine combination of elements is set forth as was identified in BASCOM.  All the additional limitations were shown to be routine in the prior art by multiple prior art citations, meeting the burden of Berkheimer. The data collection, and data displays are carried out, unchanged, whether or not the judicial exception is applied.  (Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)).
	Further, with respect to the arguments regarding the alleged improvement, it is unclear that the independent claims recite all the necessary and sufficient steps required to achieve that improvement. MPEP 2106.05(a): “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102- 03; DDR Holdings, 773F.3d at 1259, 113 USPQ2d at 1107.” The step of “prompting respiration modification of the subject to adjust the monitored stress level” as in claim 1 and 10 is an idea of an action, or solution, not a specific action or solution.  

The Examiner has provided guidance that the limitations of claims 24-25, directed to controlling a breathing apparatus, may be a acceptable practical application of the judicial exception, but only if the control of the apparatus is specifically linked to particular waveform results or particular stress levels, by changing a specific process or control of the apparatus.  The integration of such a specific, particular set of conditions and steps into claim 1 would be likely to overcome this rejection, however Applicant has not adopted this suggestion.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Mary K Zeman/ /MKZ/
12/7/2021
Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631          

/Patricia Leith/
Primary Examiner, USPTO                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.